Title: 17th.
From: Adams, John Quincy
To: 


       This morning the different parts for Commencement were distributed by the president, in the following order.
       1. A Latin Salutatory Oration, by Little.
       2. An English Poem by Harris.
       3. A Syllogistic disputation upon the question—“Whether thought be the essence of the soul”? by Hammond, respondent. Whitney, Phelps, Mason, and Lovell opponents.
       4. A Forensic disputation, upon the question,—“Whether it be possible for civil liberty long to subsist in a Community, without three orders in the government, vested with such powers as to make them mutualy checks upon, and balances to each other? by Bridge, and Cranch.
       5. A Latin conference, upon the happy effects of industry and Economy in a Community. By Abbot 1st. and Abbot 2d.
       
       6. A Forensic disputation, upon the question—“Whether the world has been and is, continually increasing in useful knowledge and morality. By Chandler 3d. and Fiske.
       7. A Syllogistic disputation, upon the question—“Whether any man be so depraved as to have left all sense of virtue”? by Johnson, respondent. Judd, Jackson, Hunnewell and Fuller, opponents.
       8. An English Oration, upon the importance and necessity of public faith, to the well-being of a Community, By Adams.
       9. A conference in greek, upon the excellencies of some of the greek writers. By Eaton and Vose.
       10. An English conference, upon this question,—“Whether, to attain the end of civil government, it be as necessary to reward the virtuous as to punish the vicious? By Foster and Putnam.
       11. A Latin Oration, upon agriculture, by Beale.
       12. An English conference, upon this query—“Whether mankind in general are most influenced in their conduct, by a desire of wealth, power, or fame. By Amory, Lloyd and White.
       13. A Latin conference upon this topic—Whether learning, really promotes the happiness of those who possess it? By Chandler 1st. and Mead.
       14. A Forensic disputation, on the question—“Whether self-love be the ultimate spring of all human actions. By Burge and Packard.
       15. An Hebrew Oration. By Learned.
       16. A greek Conference upon the advantages of Peace, for cultivating the arts and Sciences. By Morton and Welch.
       17. Astronomical calculations, and projections, algebraic deductions, geometrical demonstrations, solutions of problems in conic Sections, and in Trigonometry—Surveying &c. By Angier, Barron, Chandler 2d., Child, Cushman, Forbes, Kellogg, Kendal, Laurance, Mayo, Prentiss, Rand, Sever, Willard, and Williams.
       18. An English Oration. By Freeman.
       The distribution of the parts, is generally approved: some indeed who are disappointed in receiving such as they suppose, less respectable than what they expected, complain, and Eaton I think is with reason displeased. On the other hand Amory, who was so certain himself of having an opponent’s part, that he had engaged Hammond to write his syllogisms, for him; was agreeably disappointed, with an english conference. All the Class agree that he deserves it not, as a student, but all are pleased with his allotment because his disposition is so uncommonly amiable.
       I pass’d the evening at Mr. Dana’s; in company with Mr. Reed and the librarian. The Class this evening confirmed their reputation for propriety of behaviour, by avoiding all those excesses, which have frequently disgraced the characters of the students. There were no disorders of any kind.
      